DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1:	Claim(s) 1, 2, 4, 8-10, 12, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0213722 A1 Fujimoto.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 9.
3:	As for Claim 2, Claim 2 is rejected for reasons discussed related to Claim 10.
4:	As for Claim 4, Claim 4 is rejected for reasons discussed related to Claim 12.
5:	As for Claim 8, Claim 8 is rejected for reasons discussed related to Claim 16.
6:	As for Claim 9, Fujimoto depicts in Figure 6 and teaches in Paragraph [0002 and 0042-0046] An electronic device comprising: a memory  configured to store at least one computer program (Paragraph [0109]); and a processor (400); the at least one computer program, when executed, is operable with the processor (400) to: determine whether an exposure ratio of at least one long-exposure pixel of the electronic device in a shooting scene to at least one short-exposure pixel of the electronic device in the shooting scene (Figure 2) is larger than a first exposure-ratio threshold, in response to brightness in the shooting scene larger than a brightness threshold; in each photosensitive pixel unit of the electronic device, control the at least one long-exposure pixel, at least one medium-exposure pixel, and the at least one short-exposure pixel to output original pixel information in conditions of different exposure time correspondingly, in response to the exposure ratio of the at least one long-exposure pixel in the shooting scene to the at least one short-exposure pixel in the shooting scene larger than the first exposure-ratio threshold (Paragraph [0039]); in each photosensitive pixel unit, select the original pixel information of the at least one long-exposure pixel, the original pixel information of the at least one medium-exposure pixel, or the original pixel information of the at least one short-exposure pixel; and image according to the selected original pixel information (Paragraph [0002]).
7:	As for Claim 10, Fujimoto depicts in Figure 2 and teaches in Paragraph [0002, 0039 and 0046] wherein long exposure time of the at least one long-exposure pixel is longer than medium exposure time of the at least one medium-exposure pixel, and the medium exposure time of the at least one medium-exposure pixel is longer than short exposure time of the at least one short-exposure pixel, and the at least one computer program operable with the processor (400) to image according to the selected original pixel information is operable with the processor (400) to: for each photosensitive pixel unit, obtain synthesized pixel information based on the selected original pixel information, an exposure ratio of the long exposure time to the medium exposure time, an exposure ratio of the medium exposure time to the short exposure time, and an exposure ratio of the long exposure time to the short exposure time; and output a synthesized image according to the synthesized pixel information.
8:	As for Claim 12, Fujimoto teaches and depicts in Figures 1 and 2 wherein the at least one computer program, when executed, is further operable with the processor (400) to: control a pixel-unit array (200) comprising a plurality of the photosensitive pixel units to output a plurality of pieces of the original pixel information in conditions of same exposure time (Paragraph [0034]), in response to the exposure ratio in the shooting scene smaller than or equal to the first exposure-ratio threshold and the brightness (Signal level) in the shooting scene larger than the brightness (Signal level) threshold; obtain synthesized pixel information by calculating an average value of the plurality of pieces of the original pixel information in each photosensitive pixel unit (Paragraph [0080]); and output a synthesized image according to the synthesized pixel information (Paragraph [0002]).
9:	As for Claim 16, Fujimoto teaches in Paragraphs [0041 and 0042] wherein the at least one computer program, when executed, is further operable with the processor (400) to: obtain an International Organization for Standardization (ISO) value or exposure time in the shooting scene; and determine that the brightness (signal level) in the shooting scene is larger than the brightness (signal level) threshold, in response to the ISO value or the exposure time in the shooting scene smaller than a corresponding parameter threshold.
10:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 9.
11:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 10.
12:	As for Claim 20, Claim 20 is rejected for reasons discussed related to Claim 12.
Allowable Subject Matter
Claims 3, 5-7, 11, 13-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
June 6, 2022